Citation Nr: 0500936	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating, greater than 70 
percent, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from September 1942 to June 
1945.  

This matter originated from the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In July 2002, the RO granted the claim for entitlement to 
service connection for PTSD, assigning a 30 percent 
disability rating, effective June 28, 2001.  The veteran 
filed a timely notice of disagreement relative to the rating 
assigned.   By rating decision, dated in August 2004, the RO 
assigned a 70 percent disability rating for PTSD, effective 
July 7, 2004.  

In February 2003, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  


FINDINGS OF FACTS

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim for entitlement to an 
increased rating for PTSD, and has made reasonable efforts to 
develop such evidence.  

2. From June 28, 2001, PTSD is manifested by nightmares; 
intrusive thoughts; avoidance of crowds; interrupted sleep; 
nervousness; agitation; anxiety; and crying spells, causing 
no more than mild impairment in an industrial setting.  

3.  From July 7, 2004, PTSD is manifested by insomnia; 
flashbacks, intrusive thoughts, nightmares, irritability, 
depression, anxiety, isolation, an exaggerated startle 
response, hypervigilance, decreased concentration and memory, 
and avoidance of crowds, resulting in total impairment in a 
social and in an industrial setting.  

CONCLUSIONS OF LAW

1.  From June 28, 2001, the criteria for entitlement to an 
initial disability rating for PTSD, greater than 30 percent, 
have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2004).  

2.  From July 7, 2004, the criteria for entitlement to a 100 
percent (total) disability rating have been met.  See 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 
4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159, because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In June 2001, VA received the veteran's initial claim for, in 
pertinent part, entitlement to service connection for 
posttraumatic stress disorder (PTSD).  By correspondence, 
dated in May 2002, the veteran was informed of the general 
requirements necessary to substantiate his claim for service-
connected benefits.  

In July 2002, the RO granted the claim for entitlement to 
service-connection for PTSD, assigning a 30 percent 
disability rating, effective June 28, 2001.   Dissatisfied 
with the percentage assigned, the veteran filed a timely 
Notice of Disagreement, and in September 2002, the RO issued 
a Statement of the Case.  

Thereafter, the veteran perfected an appeal before the Board.  
He presented personal testimony at a February 2003 RO 
hearing, and he also submitted additional evidence for 
consideration.  In April 2003, the RO issued the veteran a 
Supplemental Statement of the Case.  

The Board remanded the increased rating issue in December 
2003 for additional development.  By correspondence, dated in 
May 2004, the veteran received detailed notice of the 
requirements of VCAA, as it specifically pertained to the 
claim for an increased rating for PTSD.  

In August 2004, the RO determined that the veteran was 
entitled to a 70 percent disability rating for PTSD, 
effective July 7, 2004.  A second Supplemental Statement of 
the Case, which contained the appropriate law and 
regulations, was issued in August 2004.  

The Board concludes that the May 2002 correspondence 
pertaining to the general requirements of VCAA; the September 
2002 Statement of the Case (SOC); the April 2003 Supplemental 
Statement of the Case (SSOC); the May 2004 correspondence 
pertaining to the detailed requirements of VCAA; and the 
August 2004 SSOC have provided the veteran with the 
appropriate law and regulations.  

Factual Background

In July 2002, the RO granted the claim for entitlement to 
service-connection for PTSD, assigning 30 percent, effective 
June 28, 2001.  During the pendency of the appeal, by rating 
decision, dated in August 2004, the RO assigned a 70 percent 
disability rating, effective July 7, 2004.  

Private medical records, dated from September 1958 to March 
1991, primarily showed treatment for illnesses that are not 
the subject of this appeal.  The records did, however, 
indicate that the veteran took Valium.  Treatment records, 
dated from June 1991 to November 1991, primarily made 
reference to other illnesses as well; however, the records 
did show complaints of anxiety and treatment in the form of 
Valium.  

The veteran's request to reopen his claim for service 
connection for PTSD was received in June 2001.

On VA examination, dated in June 2002, the veteran was 
evaluated for PTSD and the examiner indicate that the claims 
file was reviewed.  The veteran related the onset and history 
of PTSD.  His occupational history included farming and 25 
years of employment at the United States Postal Service.  In 
1977, he retired, due to his health, indicating that his 
nerves had gotten bad and that he had developed 
gastrointestinal problems.  

With respect to the veteran's social history, he indicated 
that he had a good relationship with his wife of 55 years.  
He had a good relationship with his sons and his 
grandchildren.  He also reported that he had friends.  The 
veteran related that his activities included gardening, 
fishing, visiting friends, and attending church.  He also 
made trips to the store.  He felt better when he walked out 
in the woods, especially when he became upset, due to thought 
of the war.  In evaluating the veteran's psychiatric history, 
the examiner explained that the veteran was treatment with 
Valium, in order to treat the nervous, agitation, and anxiety 
symptoms.  

During the interview, the veteran was described as extremely 
labile.  His subjective complaints included difficulty 
sleeping; regular dreams of World War II; avoidance of large 
crowds; crying spells; agitation; nervousness in crowds, or 
when he was in the company of new people; and 
uncomfortableness when in crowds, or when he was in the 
company of new people.  

In evaluating the veteran's mental status, it was noted that 
he was well groomed and casually dressed; he was oriented x4; 
and he made good eye contact.  The examiner observed 
significant psychomotor agitation, especially when he spoke 
of World War II, during which time, his hand began to tremor 
and shake.  He had numerous crying spells when trying to 
speak about his time during the war, which required him to 
take a few moments to compose himself.  

The veteran's speech was normal in rate and tone.  The 
veteran did not experience hallucinations; he denied suicidal 
and homicidal ideations, or plans; his thought content was 
devoid of delusional material; his thought processes were 
generally goal-directed and relevant; his memory was good for 
remote, recent, and immediate material; he demonstrated 
abstract reasoning ability; and he demonstrated appropriate 
judgment when posed with a situation.  His intelligence was 
estimated in the average range.  The examiner noted that the 
veteran had partial insight into his current problems.  

The diagnosis was PTSD, with a Global Assessment of 
Functioning (GAF) Score of 65.  In the diagnosis portion of 
the examination report, the examiner reiterated that the 
veteran experienced recurring nightmares and memories of the 
World War II; he became very upset when discussing anything 
related to the war; he had some difficulty being in crowds; 
he was able to get along with others, but at times, he 
isolated himself; when he was reminded of the war he 
experienced crying; and he had intrusive thoughts of the time 
he spent at war.  

The diagnosis portion of the examination report also 
indicated that the veteran's social adaptability and 
interactions with others was mildly impaired.  He had good 
relationships with his family and friends.  His flexibility, 
reliability, and efficiency in an industrial setting were 
mildly impaired, given his anxiety and reaction to reminders 
of the war.  The examiner characterized his disability as 
mild, and noted that he was competent to handle his own 
funds.  

The veteran submitted lay statements in support of his claim.  
The lay statement from the veteran's wife, dated in April 
2002, indicated that the veteran was never able to sleep 
well; he experienced restlessness; he had vivid dreams of 
World War II; and he avoided crowds.  She stated that he was 
treated with Valium for his nervous condition, and that the 
condition greatly effected his life.  A lay statement, 
authored by a friend, stated that the veteran filled 
prescriptions for Valium prescribed as treatment of a nervous 
condition.  

Private medical correspondence, dated in April 2002, 
indicated that the veteran suffered from PTSD.  The private 
physician stated that the veteran was treated with Valium for 
his symptoms.  The veteran's symptoms included avoidance of 
crowds, night terrors, and difficulty socializing.  Other 
private treatment records, also dated in April 2002, showed 
that the veteran had complaints of getting sweaty and nervous 
in a crowd, and dreams of World War II.  

VA treatment records, dated from June 2002 to July 2002, 
showed that in June 2002, the veteran was initially seen in 
urgent care for emergency psychiatric consultation, where he 
was treated for PTSD.  Thereafter, in a June 2002 
Geropsychiatry Evaluation Note, it was indicated that the 
veteran experienced interrupted sleep; he was anxious; 
dysphoric; tearful; he preferred to be alone; and he felt 
very uncomfortable in crowds.  The veteran also experienced 
frequent recollections and flashbacks of World War II.  On 
mental status examination, the veteran was alert; attending; 
cooperative; neatly dressed and groomed.  He had the 
following symptoms: mild tremors, a mildly constricted 
affect; his mood was subdued; and he was tearful.  His speech 
was a normal rate and tone; there was no pressure or 
retardation; and there was no dysarthria.  The veteran's 
thought process was linear and goal-directed.  He did not 
experience delusions or hallucinations; there were no 
suicidal or homicidal ideations; and his insight and judgment 
was good.  

In July 2002, the mental status examination showed that the 
veteran was alert; attending; cooperative; oriented to 
person, place, situation and time; and neatly dressed and 
groomed.  He had symptoms that were similar to those reported 
in June 2002.  

Based on the evidence submitted, the RO granted the veteran's 
claim for entitlement to service-connection for PTSD, 
assigning a 30 percent disability rating, effective June 28, 
2001.  The veteran appealed the percentage assigned, 
maintaining that the PTSD was more than 30 percent disabling, 
and submitted additional evidence in support of his claim.  

VA treatment records, with dates ending in December 2002, 
showed that the veteran's medications, for PTSD were changed.  
The veteran had subjective complaints, and objective findings 
of anxiety; he related that he continued to feel 
uncomfortable in crowds; and he continued to experience 
intrusive thoughts and recollections of World War II.  
However, after a change in medications, he was not as 
nervous, was getting more sleep, appeared less sedated, and 
his GAF scale score was 80.

In February 2003, the veteran presented personal testimony at 
an RO hearing.  The veteran testified that he received 
treatment for PTSD.  There were no significant discussions, 
or testimony, pertaining to symptoms associated with PTSD.  
Thereafter, in December 2003, the Board remanded the issue of 
entitlement to an initial rating, greater than 30 percent, 
for PTSD for further development.  

Additional VA treatment records, from the Columbia VAMC were 
submitted.  The records submitted, with dates ending in April 
2004, showed that the veterans PTSD symptoms varied.  In 
April 2004, the Mental Health Geropsychiatry Care Note 
indicated that the veteran had no difficulty falling asleep, 
and that, essentially, his symptoms had not increased in 
severity.  It was noted that the veteran regularly played 
cards with his friends at a local store.  
On VA examination, dated in July 2004, the veteran was 
evaluated for PTSD, and the examiner indicated that the 
claims file was reviewed.  The veteran reported that he had 
problems with insomnia, but that his sleep improved somewhat 
with medication.  He continued to have nightmares of combat 
every other night, he occasionally woke up fighting; he 
complained that he isolated himself more, and there were 
times when he did not even leave the house.  He related that 
he spent his time walking around the house.  He also related 
that he had symptoms of irritability; however he was able to 
tolerate his grandchildren for limited periods of time.  He 
reported being able to attend to church; however, recently, 
he had been unable to do so, due to the crowds.  

The veteran explained that he experienced increased problems 
with concentration and memory, and his wife was much more 
concerned with his cognitive functioning.  The veteran's 
subjective complaints also included hypervigilance; 
exaggerated startle response; a sense of estrangement from 
others; isolation; and daily intrusive thoughts.  

With respect to the veteran's occupational history, he was 
unable to work.  He reported that he had some conflicts with 
his family, due to his irritability.  He used to enjoy 
gardening and fishing, but not as much as he used to; he did 
not attend church, due to the crowd of people; and noisy 
crowds of people made him nervous.  The veteran explained 
that he loved spending time with his grandchildren; however, 
he could only tolerate them for a short period of time, due 
to the irritability.  He continued to socialize with a group 
of men at a local store.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  He was neatly dressed and 
groomed.  The veteran's speech was slow and halting; he 
described his mood as jumpy; his affect was anxious; and his 
thought processes were logical and goal-directed, without 
evidence of looseness of associations.  He denied 
hallucinations and delusions.  

The veteran was able to relate significant past personal 
information.  He demonstrated a capacity for abstract 
reasoning as evidenced by his interpretation of a proverb and 
similarities.  His judgment to a hypothetical situation was 
good.  He reported some past suicidal thoughts within the 
last year, but denied active suicidal ideation, and he denied 
homicidal ideations.  

The diagnosis was chronic severe PTSD, with a GAF score of 
45.  Specifically noted, were problems with his primary 
support group, problems related to his social environment, 
and occupational problems.  The examiner explained that the 
veteran had the following symptoms: insomnia, nightmares, 
flashbacks, intrusive thoughts, irritability, depression, 
anxiety, isolation, an exaggerated startle response, 
hypervigilance, decreased concentration and memory, and 
avoidance.  Although the medication helped with the veteran's 
ability to sleep, he was more irritable and was bothered by 
crowds.  He had also become less able to engage in social 
activities.  His social adaptability and interactions with 
others were described as severe, and almost totally impaired, 
due to the irritability, depression, and isolation symptoms.  

The examiner further explained that the veteran's 
flexibility, adaptability, and efficiency in an industrial 
environment were totally impaired.  The examiner opined that 
the veteran's overall level of disability was total and 
permanent, and that he was unemployable.  It was noted that 
the veteran was able to handle his own funds.  

By rating decision, dated in August 2004, the RO assigned a 
70 percent disability rating for PTSD, effective July 7, 
2004.  Essentially, the veteran maintains that he is entitled 
to a 100 percent total disability rating for PTSD.  

Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

However, where the question for consideration is propriety of 
the initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet 
App 119 (1999).  

A 100 percent evaluation is assigned for 
PTSD where there is total occupational 
and social impairment, due to such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

A 70 percent evaluation is given for PTSD 
where there exists occupational and 
social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work like setting); 
inability to establish and maintain 
effective relationships.  

The veteran is assigned a 50 percent 
rating disability for PTSD where there 
exists occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent disability rating for PTSD 
is assigned where there exists 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411

The GAF score is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Quick Reference to the 
Diagnostic Criteria from the Diagnostic and Statistical 
Manual of Mental Disorders, 46-47 (4th ed. 1994) (DSM-IV).  A 
GAF score of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
trauma, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 41-50 
is defined as serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Analysis

Entitlement to an Initial Disability Rating for PTSD, Greater 
than 30 Percent, Prior to July 7, 2004.  

As stated above, in July 2002, the RO granted the claim for 
entitlement to service connection for PTSD, assigning a 30 
percent rating, effective June 28, 2001.  By rating decision, 
dated in August 2004, the RO assigned a 70 percent disability 
rating, effective July 7, 2004.  

As a reminder, Fenderson v. West, 12 Vet. App. 119 (1999) 
stands for the proposition that at the time of an initial 
rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  
Therefore, in the first instance, the Board must determine 
whether the veteran was entitled to a disability rating, 
greater than 30 percent, prior to June 7, 2004.  

Prior to July 7, 2004, PTSD was manifested by anxiety; 
nervousness; agitation; difficulty sleeping and interrupted 
sleep; avoidance of large crowds; and crying spells.  During 
the June 2002 VA examination, the examiner noted that the 
veteran did not experience hallucinations; or express 
suicidal and homicidal ideations, his thought content was 
devoid of delusional material; his thought processes were 
generally goal-directed and relevant; his memory was good for 
remote, recent, and immediate material; he demonstrated 
abstract reasoning ability; and he demonstrated appropriate 
judgment when posed with a situation.  His GAF scale score 
was 65.  

A GAF score of 65 suggests that the veteran suffers from mild 
symptoms associated with PTSD (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional trauma, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Furthermore, a review of the findings noted on private 
medical statements and the VA outpatient treatment records 
prior to July 2004, clearly do not support a rating higher 
than 30 percent.

Entitlement to a disability rating, greater than 30 percent 
for PTSD, requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The Board finds that because the veteran's symptoms were 
characterized as mild, during the June 2002 VA examination, 
and treatment records with dates ending in April 2004 did not 
show that the PTSD increased in severity, the medical 
evidence of record did not show that the veteran experienced 
symptoms that would warrant a disability rating for PTSD, 
greater than 30 percent.  

In conclusion, prior to July 7, 2004, the veteran's PTD was 
no more than 30 percent disabling.  


Entitlement to an Initial Disability Rating for PTSD, Greater 
than 70 Percent,
 from July 7, 2004.

As previously mentioned, PTSD is currently evaluated as 70 
percent disabling, effective July 7, 2004.  The veteran 
claims entitlement to a 100 percent (total) disability rating 
for PTSD.  Upon review of the medical evidence of record, the 
Board finds that the veteran is entitled to a 100 percent 
(total) disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent evaluation is assigned for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

On VA examination, dated in July 2004, the examiner 
specifically opined that the veteran's overall level of 
social and industrial disability was total and permanent, and 
that he was unemployable.  The examiner noted that the 
veteran's wife expressed some concerns regarding the 
veteran's cognitive functioning.  Importantly, the examiner 
stated that the veteran's social adaptability and 
interactions with others was severely, and almost totally 
impaired, as a result of symptoms of irritability, 
depression, and isolation.  

Because the examiner noted that the veteran's overall 
disability was total and permanent, the Board finds that the 
disability picture for PTSD more reasonably resembles the 
criteria for a 100 percent (total) disability rating.  

The Board notes that, subsequent to considering all of the 
evidence, if reasonable doubt arises regarding a 
determinative issue in a claim, the benefit of the doubt 
should be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Under the circumstances of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board must conclude that the veteran's record 
supports a finding that the he suffers from total 
occupational and social impairment, warranting a total award 
of benefits under 38 C.F.R. § 4.130, Diagnostic Code 9411.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD from June 28, 2001 to July 6, 2004, is denied.

Entitlement to a 100 percent (total disability rating for 
PTSD beginning July 7, 2004, is granted, subject to VA laws 
and regulations governing the award of monetary benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


